Order entered August 26, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00813-CV

 IN RE TEXAS HEALTH RESOURCES AND TRUMBULL INSURANCE COMPANY,
                             Relators

                   Original Proceeding from the 68th Judicial District Court
                                    Dallas County, Texas
                               Trial Court Cause No. 15-02252

                                             ORDER
                   Before Chief Justice Wright and Justices Bridges and Brown

        Based on the Court’s opinion of this date, we CONDITIONALLY GRANT realtors’

petition for writ of mandamus. We ORDER the trial judge, the Honorable Martin Hoffman, to

vacate the portion of the July 1, 2015 Amended Order that requires the production of the first three

lines of the “1/15/2015 — 1:17 p.m.” entry on pages 6–8 of the “Part II —Claim Diary Notes,” up

through the term “7184,” that requires production of the portion of the second paragraph starting with

the term “Pltf’s” and ending with the term “Dallas,” and that requires production of the last full

paragraph, which starts with the term “I” and ends with the term “affected.” Should the trial judge

fail to comply with this order, the writ will issue. We ORDER the trial judge to file with this Court,

within thirty (30) days of the date of this order, a certified copy of his order issued in compliance

with this order.
We ORDER real party in interest Nina Pham to bear the costs of this original proceeding.




                                             /s/     CAROLYN WRIGHT
                                                     CHIEF JUSTICE